        Case: 1:17-cr-00420-DAP Doc #: 457 Filed: 04/12/21 1 of 5. PageID #: 3057




                             IN THE UNITEST STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                     )
                          Plaintiff                  ) CASE NO. 1:17-CR-420
                                                     )
                                                     ) JUDGE DAN A. POLSTER
            v.                                       )
                                                     ) OPINION AND ORDER
DEMOND STEELE,                                       )
                                                     )
                         Defendant                   )
                                                MEMORANDUM

           Before the Court is Defendant Demond J. Steele’s Motion to Reduce Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) for Immediate Compassionate Release, ECF Doc. #: 453. For the

foregoing reasons, Defendant Steele’s motion is GRANTED.

                                                    I. Background

           On February 22, 2019, Defendant Steele was sentenced to 60 months of imprisonment, and

four (4) years of supervised release, after pleading guilty to one count of Conspiracy to Possess

with Intent to Distribute and to Distribute Heroin. See ECF Doc. #: 282. Steele is currently being

held at Springfield MCFP and has a release date of July 29, 2022.1 He suffers from End-Stage

Renal Disease (among other conditions). See ECF Doc. #: 453. He asks the Court through counsel

to release him immediately because his conditions have life-threatening consequences if he were

to contract COVID-19. On March 30, 2021, the Government filed a response in opposition.

ECF Doc. #: 455. Defendant Steele filed his reply on April 9, 2021. ECF Doc. 456.




1
    Find an Inmate, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited April 12, 2021).


                                                           1
     Case: 1:17-cr-00420-DAP Doc #: 457 Filed: 04/12/21 2 of 5. PageID #: 3058




                                                 II. Discussion2

        Under § 3582(c)(1)(A)(i), before granting a sentence modification, a court must find: (A)

extraordinary and compelling reasons warrant a sentence modification; (B) the defendant is not a

danger to the safety of any other person or the community; and (C) the reduction is appropriate

considering the sentencing factors located at 18 U.S.C. § 3553(a). United States v. Taylor, Case

No. 4:19 CR 206, 2021 U.S. Dist. LEXIS 19541, at *2 (N.D. Ohio Feb. 2, 2021).

A. Extraordinary and Compelling Reasons

        To determine whether extraordinary and compelling reasons for sentence modification

exist, the Court considers whether: (1) the defendant is at high risk of having grave complications

should he contract COVID-19, and (2) the prison where the defendant resides has a severe COVID-

19 outbreak. See United States v. Jones, No. 20-3701, 980 F.3d 1098, 1109 (6th Cir. Nov. 20, 2020)

(“Until the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts

have full discretion in the interim to determine whether an ‘extraordinary and compelling’ reason

justifies compassionate release…”).

        The Centers for Disease Control and Prevention (“CDC”) have determined that certain

medical conditions unquestionably present an increased risk from COVID-19. 3 Steele was

diagnosed with polycystic kidney disease, and eventually End-Stage Renal Disease.

See ECF Doc. #: 453 at 7-8. Steele undergoes a dialysis session three times a week for 3.5 hours

and is on 11 prescription medications. Id. Steele needs a kidney transplant but does not qualify

because he is in prison. Id. at 14. The CDC has determined that chronic kidney disease of any stage




2
  A defendant must satisfy § 3582(c)(1)(A)(i)’s exhaustion requirement before filing a motion for compassionate
release. Steele has satisfied the exhaustion requirement.
3
  People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html       (last
visited April 12, 2021).


                                                       2
     Case: 1:17-cr-00420-DAP Doc #: 457 Filed: 04/12/21 3 of 5. PageID #: 3059




places a person at risk for severe complications from COVID-19, and the government concedes

this fact. See ECF Doc. 455 at 12. However, the government asserts that Steele’s attempt to rely

on the increased risk that he faces from COVID-19 is undercut by his decision to refuse a COVID-

19 vaccine. Id. The Court disagrees. Steele contends that he has not been vaccinated because, while

the vaccine is deemed safe, if Steele experiences a negative reaction from the vaccine, it can have

life-threatening consequences due to Steele’s serious medical condition. Steele explains that he

has a history of negative reactions from vaccines, since his End-Stage Renal Disease has

progressed and represents that after taking the flu vaccine prior to his incarceration, he was

hospitalized for several months due to his negative reaction. See ECF Doc. 453 at 7-8. Therefore,

the Court finds that Steele’s refusal for not taking the COVID-19 vaccine is not arbitrary. Notably,

Springfield has the highest inmate death total in the Bureau of Prisons. 4 On April 7, 2021,

Springfield issued a notice stating that two inmates have died after testing positive for COVID-19.

See ECF Doc. 456, Ex. 1. Accordingly, the Court finds that Steele satisfies the requirements of the

“extraordinary and compelling reasons” test.

B. § 3553 Factors 5

        The Court, in sentencing an individual, must hand down a term that is “sufficient, but not

greater than necessary, to comply with the purposes” of incarceration. 18 U.S.C. § 3553(a). These

purposes also bear strongly on whether a court can modify a sentence after the fact. Among the

factors the Court weighs are the nature and circumstance of the offense, the defendant’s history

and characteristics, and the need to promote respect for the law. 18 U.S.C. § 3553(a)(1) and (2).




4
  See Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last accessed April 12,
2021).
5
  Due to significant overlap between factors the Court must consider when analyzing a defendant’s danger to the
community and the § 3553(a) sentencing factors, the Court will address both in one section.



                                                       3
     Case: 1:17-cr-00420-DAP Doc #: 457 Filed: 04/12/21 4 of 5. PageID #: 3060




Another element that a court can consider is the length of the original sentence and the proportion

of that sentence served. See United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020); see

also United States v. Relliford, 2021 U.S. App. LEXIS 5188, at *3 (6th Cir. Feb. 22, 2021) (“[T]he

length of time remaining on [Defendant]’s sentence...is relevant to several of the § 3553(a)

factors.”).

        The government highlights that Steele has an extensive criminal background record,

including multiple drug offenses. Given that Steele is set to be released regardless in no more than

approximately 15 months, the Court affords his prior criminal record little weight. See United

States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir. 2009) (district courts have “broad discretion to

determine what sentence will serve [§ 3553(a)’s] statutory objectives.”). Steele’s offense was not

a violent offense, and he has continuously accepted responsibility for his conduct. See United

States, 2021 U.S. App. LEXIS 5188, at *2-3 (finding that the district court properly considered the

§ 3553(a) factors when looking at the seriousness of the offense as well as the amount of time

remaining on the defendant’s sentence). He has made strides in prison, including participating in

several programs, and has family willing to take him in upon release. See ECF Doc. 453 at 9-10

and Ex. 1. As such, it does not appear that he poses a danger to the safety of any person or the

community.

        Further, the sentence would seem to have served its purpose. Steele is 49 years old with

many debilitating health problems. Steele’s RDAP Counselor has penned a letter stating the

progress he has made in the drug program. See ECF Doc. 453, Ex. 1. Given the COVID-19 risks

at Springfield and Steele’s deteriorating health, the Court finds that Steele’s time in prison is

adequate to achieve much of the original sentence’s purpose in terms of reflecting the seriousness

of the offense, promoting respect for the law, providing just punishment, and providing a deterrent




                                                 4
     Case: 1:17-cr-00420-DAP Doc #: 457 Filed: 04/12/21 5 of 5. PageID #: 3061




effect. See 18 U.S.C. § 3553(a)(2). A minor reduction in his sentence will not undo the punishment

Steele has already been subjected to, nor will it eradicate the effects of his original sentence.

           Because this Court balanced the 3553(a) factors when initially sentencing Steele and the

sense of urgency, the Court need not pen a lengthy opinion regarding 3553(a) factors. See United

States v. Jones, No. 20-3701, 2020 U.S. App. LEXIS 36620, at *30 (6th Cir. Nov. 20, 2020)

(“Reading the judge’s compassionate release decision and the original sentencing hearing

transcript together reveals that the district judge carefully considered all relevant § 3553(a)

factors.”). Accordingly, upon careful consideration, the Court finds the § 3553(a) factors favor

release.

                                             III. Conclusion

    The time Steele has served is sufficient punishment, particularly considering the likelihood of

severe medical complications or death should he contract COVID-19. The Court sincerely hopes

Steele will go forth and live a law-abiding life. Life is not guaranteed, and he should spend every

minute of it with his five children and fiancé.

    The Court hereby reduces Steele’s sentence to time served, plus up to 10 days in the discretion

of BOP to quarantine Steele prior to release. Steele’s term of supervised release remains at four (4)

years, subject to the terms imposed at sentencing.

           For the above reasons, Defendant Steele’s Motion, ECF Doc. 453, is GRANTED.



IT IS SO ORDERED.



                                                        /s/ Dan Aaron Polster April 12, 2021
                                                        Dan Aaron Polster
                                                        United States District Judge




                                                  5
